J-S28013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TAYLOR MCCOY WIKE, III                     :
                                               :
                                               :   No. 210 MDA 2022

       Appeal from the Judgment of Sentence Entered December 16, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0000609-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                       FILED: SEPTEMBER 12, 2022

        Appellant, Taylor McCoy Wike, III, appeals from his judgment of

sentence entered on December 16, 2021, as made final by the denial of his

post-sentence motion on January 3, 2022. We affirm.

        In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court provided

a thorough summary of the historical facts established at trial in this case.

See Trial Court Opinion, 4/18/22, at 1-6. We adopt the trial court’s recitation

of these facts and incorporate it herein as if set forth at length.

        At the conclusion of trial on September 16, 2021, a jury found Appellant

guilty of persons not to possess, use, manufacture, control, sell or trade

firearms and firearms not to be carried without a license.1 On December 16,


____________________________________________


1   18 Pa.C.S.A §§ 6105(a)(1), 6106(a)(1), respectively.
J-S28013-22


2021, Appellant was sentenced to an aggregate term of five and one-half to

11 years’ incarceration.2 Sentencing Order, 12/16/21. The trial court denied

Appellant’s post-sentence motion on January 3, 2022. This appeal followed.3

       Appellant presents the following issue for review:

       Was the evidence presented by the Commonwealth insufficient to
       prove beyond a reasonable doubt that [Appellant] was guilty of [ ]
       [persons not to possess] and firearms not to be carried without a
       license [ ] where there was insufficient evidence that [Appellant]
       knowingly possessed the firearm or had the intent and power to
       control the firearm found?

Appellant’s Brief at 4.

       Appellant concedes that his prior criminal record disqualifies him from

possessing a firearm.        Id. at 11 n.1.      Appellant argues instead that the

Commonwealth failed to prove beyond a reasonable doubt that he

constructively possessed4 the firearm at issue. Id. at 11-12. He claims the



____________________________________________


2  The trial court imposed a sentence of five and one-half to 11 years’
incarceration for person not to possess and a concurrent term of three and
one-half to seven years’ incarceration for firearms not to be carried without a
license.

3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

4 Constructive possession is “an inference arising from a set of facts that
possession of the contraband was more likely than not.” Commonwealth v.
McClellan, 178 A.3d 874 (Pa. Super. 2018). It is a legal fiction which is
defined as “conscious dominion, meaning that the defendant has the power to
control the contraband and the intent to exercise that control.”
Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa. Super. 2018), appeal
denied, 202 A.3d 42 (Pa. 2019). Constructive possession may be established
by circumstantial evidence and is viewed in the totality of the circumstances.
Id. at 36-37.

                                           -2-
J-S28013-22


circumstantial evidence presented at trial failed to establish his knowledge of,

or intent to control, the recovered firearm, which was registered to his

girlfriend and found under a blanket in the rear hatch compartment of the

vehicle he was driving.    Id. at 13-14. Instead, he maintains that he first

learned of the weapon when his girlfriend telephoned and asked him to

retrieve her personal property from the rear of the vehicle before it was towed

at the direction of the police. Id. at 15. Appellant maintains that a change in

his demeanor, to one of “shock” and “nervousness” upon discovery of the

firearm, supports his claim that he did not know that the firearm was present

in the vehicle. Id. at 15-16. This claim is unavailing.

      We have carefully reviewed the certified record, the submissions of the

parties, and the thorough opinion of the trial court filed pursuant to Pa.R.A.P.

1925(a).    We are satisfied that the trial court adequately and accurately

addressed the issue raised by Appellant on appeal. It is our conclusion that

the trial court correctly stated the applicable standards of review, thoroughly

addressed the issue presented, and aptly determined Appellant’s claim is

meritless. Accordingly, we affirm the judgment of sentence based on the trial

court’s opinion, and we adopt its analysis and reasoning as our own. The

parties are directed to attach a copy of the April 18, 2022 trial court opinion

to all future filings pertaining to the disposition of this appeal.

      Judgment of sentence affirmed.




                                       -3-
J-S28013-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/12/2022




                          -4-